TEAGUE, Judge,
concurring.
Occasionally, this Court errs, but through our system of checks and balances it is usually able to quickly cure any errors that this Court might have made in the past in a given case. Today, we partly cure the error that was committed when this court decided West v. State, 702 S.W.2d 629 (Tex.Cr.App.1986). We erred in West, supra, when we refused to grant the appellant’s motion to dismiss the State’s petition for discretionary review because it was untimely filed. Today, the Court orders that the State’s petition for discretionary review in West is refused as untimely filed. However, I find this • order insufficent. Although from a practical standpoint, the opinion in West cannot be withdrawn, this Court should expressly disapprove everything stated in that opinion.1
I write because I do not believe that the majority opinion has sufficiently clarified the situation and explained why the Court is acting as it does today.
On January 8, 1986, this Court in West v. State, with only Judge Clinton dissenting on the issue, erroneously rejected the defendant West’s contention that the State’s petition for discretionary review was untimely filed and thus should be dismissed. The basis for the defendant’s contention was the following: The decision of the court of appeals in that cause was handed down on November 17, 1983. The time for the filing of a motion for rehearing was within 15 days after that date, or until
*720December 2nd, but the State, which became the moving party because the court of appeals had reversed the judgment of the trial court, chose not to file a motion, as was its perogative. Under the then rules, the ruling of the court of appeals became final on December 3rd. Thus, the State then had 30 days from December 3rd, or until January 2nd in which to file its petition for discretionary review, which was 30 days after the final ruling of the court of appeals occurred. However, it did not file its petition on that date, but filed its petition on January 4th. The State’s petition was untimely filed by two days. Thus, West was wrongly decided and at least eight judges who were then on this Court were apparently asleep at the switch when it was voted on. The defendant’s motion to dismiss the State’s petition for discretionary review should have been granted. Today, this Court orders that the State’s petition is refused as being untimely filed. Given the fact that more was decided in West, supra, than whether the State’s petition was untimely filed, the entire opinion should be expressly disapproved. Cf. fn. 1, supra.
It is now apparent to me that where the Court went wrong in West, supra, was when it excluded applicable times at the commencement when an act had to be done or performed rather than excluding applicable times at the end of the period.
On May 7, 1986, this Court held in Do-manski v. State, supra, that the defendant’s petition for discretionary review was • refused because it had been timely filed. The above decision of West was not mentioned in Domanski, supra, which if it had been might have perhaps alerted the other members of this Court why this Court was holding as it did in Domanski, supra, which was just the opposite of what it had held in West, supra.
In Domanski, supra, the opinion of the court of appeals was handed down on June 16, 1983. The defendant did not file a motion for rehearing, which was due to be filed on July 1st. The ruling of the court of appeals thus became final on July 2nd, a Saturday. The time for the filing of a petition for discretionary review commenced on that date, even though it was a Saturday. Saturdays are excludable only when the end of the period of time falls on a Saturday. Thus, the appellant, who became the moving party because the court of appeals had affirmed the trial court’s judgment of conviction, had to file his petition on or before 30 days from July 2nd, or on or before August 1st. However, he did not file his petition until August 4th. Thus, this Court, on its own motion, correctly holds that the appellant’s petition for discretionary review is refused as having been untimely filed.
For all of the above reasons, I concur.

. Except perhaps, for reasons stated therein, everything that I stated in the dissenting opinion that I filed in West, supra.